Confidential & Privileged Information




Purchase, Distribution & Services Agreement

This Agreement ("Agreement") is made as of the 24th day of August, 2009 (the
"Effective Date"), by and between: BluwoodUSA, INC., a Delaware Corporation
organized under the laws of Delaware and with its chief executive offices
located at 4357 Cowing Rd., Lakewood, N.Y. 14750 ("BluwoodUSA") and ECOBLU
PRODUCTS, Inc., a Nevada corporation with its chief executive offices located at
909 West Vista Way, Vista California 92083 ("EcoBlu"). This agreement replaces
all prior agreements related to the subject matter herein.



RECITALS




A. BluwoodUSA is the assigned owner of valuable technical data and intellectual
property for a protective coating (the " Product," as defined with greater
particularity below) to be used primarily as a factory applied Covered Structure
wood component products protective coating utilized within a covered structure
when constructing residential or commercial buildings, and designed primarily
for protecting covered structure wood component products from: (a) excessive
moisture; (b) mold fungus growth; and (c) rot fungi decay; and (d) structural
damage caused by common wood ingesting insects including termites.

B. BluwoodUSA manufactures the Product and has use of (owner of trademarks and
registered trademarks) related to the Product. BluwoodUSA desires to enter into
an agreement for sales, marketing and distribution rights for the Product to
EcoBlu.

C. EcoBlu desires to obtain exclusively: (a) a supply of the Product, (b) use of
the technical data, intellectual property and other information relating to the
Product, and (c) use of the Marks, together with certain distribution, marketing
and sales rights with respect to the Product and all modifications thereof as
more fully set forth herein while this agreement is in effect. E. BluwoodUSA is
willing to grant the rights desired by EcoBlu on the terms and conditions set
forth in this Agreement.

F. The Agreement shall be binding upon and inure to the benefit of the parties
hereto, their successors and assigns.

Now, therefore, in consideration of the covenants contained herein and other
good and valuable consideration, BluwoodUSA and EcoBlu (each a "Party" and
together the "Parties") hereby agree to the following:

TERMS AND CONDITIONS


1. Definitions. The following terms shall have the following meanings for the   
purposes of  this Agreement:     


-1-

--------------------------------------------------------------------------------

1.1. "Information" means knowledge and data of any kind, whether or not in
tangible form. "Confidential & Privileged Information" means Information other
than Trade Secrets disclosed by one Party (the "Disclosing Party") to the other
Party (the "Receiving Party"), which the Disclosing Party does not wish to be
made public and which is not required by law to be publicized, provided that the
Disclosing Party exercises reasonable efforts to designate the Information as
Confidential & Privileged Information, including by marking any such Information
disclosed in tangible form to the Receiving Party marked with the legend,
“Confidential & Privileged” Information of [Name of Disclosing Party]” or words
of substantially similar import, and the specific written designation of any
such information disclosed orally as “Confidential & Privileged” in a writing
delivered to the Receiving Party at the time of disclosure or within ten (10)
days thereafter. For purposes hereof, the existence and terms of this Agreement
are Confidential & Privileged Information.

1.2. "Intellectual Property" means any and all now known or hereafter known
tangible and intangible: (a) rights associated with works of authorship
throughout the universe, including but not limited to copyrights, moral rights,
and mask works; (b) trademark and trade name rights and similar rights; (c)
Trade Secret rights; (d) patents, designs, algorithms and other industrial
property rights; (e) all other intellectual and industrial property rights (of
every kind and nature throughout the universe and however designated) (including
logos, "rental" rights and rights to remuneration), whether arising by operation
of law, contract, license, or otherwise; and, (f) all registrations, initial
applications, renewals, extensions, continuations, divisions or reissues hereof
now or hereafter in force (including any rights in any of the foregoing).

1.3. "Technology" means all available Information and Intellectual Property
(other than Marks) relating to the Product for protecting wood framing, roof and
floor truss, roof and floor decking and wall sheathing and all other
above-ground contact Covered Structure wood framing component products from
reasonable moisture, mold fungus growth, rot fungi decay and structural damage
by common wood ingesting insects including termites, together with all additions
improvements or extensions thereof.

1.4. "Product" means the product or products more specifically identified on
Exhibit A annexed hereto and any improvements or modifications thereof now or
hereafter developed, manufactured or sold by BluwoodUSA in commercial quantities
for the protection of Covered Structure wood component products while this
Agreement is in effect.

1.5. "Trade Marks" means all trade names, trademarks, service marks, logos and
other designations relating to the Product, as listed on Exhibit B annexed
hereto and any other such trade names trademarks, service marks, logos or other
designations used by BluwoodUSA during the term of this Agreement.

1.6. “Protected Manufacturing Territory/Locations” means:

Territories in the United States and Mexico are as follows:

-2-

--------------------------------------------------------------------------------

California, Oregon, Washington State, Idaho, Utah, Montana, Wyoming, Nevada,
Arizona, Texas, New Mexico and Hawaii. The entire country of Mexico

Territories of British Columbia and Alberta Canada will be exclusive to EcoBlu
as follows: If EcoBlu is successful with the execution and setup of a company
owned, affiliate, subsidiary or customer owned coating facility in either
territory within 120 days of the date of execution of this agreement, EcoBlu
will be granted the exclusive manufacturing (application) rights for that
territory not including OEM accounts. For the purposes of this Agreement the
successful setup of a coating facility is defined by having application
equipment in place, operational and coating activities underway. If EcoBlu is
not successful in securing a coating facility within the specified period then
the territories of British Columbia and Alberta Canada will be limited to the
below group of identifiable customers only: Jager, Nascor, Weyerhaeuser,
Ainsworth, Luxor, AcuJoist/Acutruss, Igloo building products, All Span, Zytek,
All-Fab building Components, Tolko.

The following group of customers may be added after 9 months at the sole
discretion of BluwoodUSA if the above exclusivity requirements have not been
satisfied: Canfor, West Fraser LVL, Taiga.

Non-exclusive OEM accounts throughout Canada: EcoBlu is given the non-exclusive
right to pursue OEM accounts throughout all provinces in Canada provided they
are not being actively pursued by BluwoodUSA or any other party that BluwoodUSA
has authorized or has knowledge of. Information regarding clients who are
regarded as actively pursued will be provided upon request.

1.7. "Trade Secrets" means technical and non-technical Information disclosed to
the EcoBlu by or on behalf of BluwoodUSA during the term of this Agreement or
prior thereto that derives economic value, actual or potential, from not being
generally known to other persons who could obtain economic value from the
disclosure or use thereof, and that is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy 1.8. "Person" means
any individual, partnership, joint venture, corporation, limited liability
company or other corporate entity, association, syndicate, pool, union, trust
estate, or government or agency or subdivision thereof, but it shall not include
either Party to this Agreement.

1.9. "Product Warranty" means BluwoodUSA Perfect Barrier System, Residential and
Commercial "CoveredStructure" Warranty attached as Exhibit F to this Agreement.
1.10. "Equipment Application Technology" means all available Information and
Intellectual Property (other than Marks) relating to and necessary to the
application of the Product through application equipment and apparatus, approved
for use and which has been specifically developed by EcoBlu.

-3-

--------------------------------------------------------------------------------

1.11. “Covered Structure” means any wood, roof and floor truss, roof/floor/wall
sheathing products, and other structural wood framing component products
utilized when building a residential or commercial structure that are protected
from exterior weather conditions.

1.12. “Derivative Products” means any wood, roof and floor truss,
roof/floor/wall sheathing products and all other structural wood framing
component products in which the Products has been applied.

1.13. “CSO” means Coating Service Only for application of the Product to covered
structure wood component products.

2.      Intellectual Property.   2.1.      Ownership of Technology, and Marks.
EcoBlu acknowledges that BluwoodUSA  

is the sole owner of the sales, marketing and distribution rights for the
Technology and the Marks and that EcoBlu shall have no right, title, or interest
therein or thereto other than the rights to such Technology and Marks in the
manner and to the extent prescribed in this Agreement or otherwise approved by
BluwoodUSA.

2.2. No Implied Licenses. Each Party shall exclusively own its own Intellectual
Property and neither Party will have any claim or right to the Intellectual
Property of the other by virtue of this Agreement except as otherwise provided
herein. Neither Party will take any action or make any claim to any Intellectual
Property belonging to the other Party, whether during the term of this Agreement
or thereafter, which is inconsistent with this Section 2. No right or license
shall be implied by estoppel or otherwise, other than the rights and licenses
expressly granted in this Section 2.

2.3. Right to Use Technologyand Marks .


(a) Grant. Subject to the provisions of this Section 2.3, BluwoodUSA hereby
grants to EcoBlu, for the term of this Agreement, certain rights within the
Manufacturing Territory/Locations, to (i) to make, use, and sell a treatment
service only for the application of the Product to Covered Structure wood
component products; (ii) to make, use, sell and have sold Covered Structure wood
components that have been protected with Product (iii) use the Marks in
connection with the foregoing and (iv) to ship treated product in accordance
with (i), (ii) and (iii) above into another territory which is not within the
Manufacturing Territory/Locations of EcoBlu. During the term of this Agreement,
the foregoing rights shall be for factory applied application of Product to
wood, roof and floor trusses, roof/floor/wall sheathing products and all other
structural wood framing component products utilized within a Covered Structure
used in building residential and commercial buildings to protect wood component
products against moisture, mold fungus growth, rot fungi decay and common wood
destroying insects including termites while the Agreement is in effect.

(b) Initial Disclosure . Bluwood USA will deliver and communicate the Technology
to EcoBlu as necessary to enable EcoBlu to exercise its rights under the
Agreement set forth in Section 2.3(a) hereof. BluwoodUSA will provide EcoBlu
with sufficient technical support to

-4-

--------------------------------------------------------------------------------

ensure that EcoBlu may promptly commence use of the Product and Technology
pursuant to the Agreement.

(c) Transfer of Rights. EcoBlu may not sell, assign, encu mber or transfer the
rights granted in this Agreement and any or all other rights of the EcoBlu under
this agreement, without BluwoodUSA advanced written approval and acceptance of
all terms and conditions of any sale, assignment or transfer by EcoBlu and
acceptance of all terms and conditions of this Agreement by new EcoBlu.
Notwithstanding the foregoing, EcoBlu may transfer rights under this Agreement
to an affiliate of EcoBlu without prior written approval of BluwoodUSA.
Affiliate for this purpose shall be defined as a corporation or other entity
controlled by EcoBlu or which entity is more than fifty percent (50%) under
common control with EcoBlu.

(d)      Notice of Unauthorized Use. In the event either Party becomes aware of
any actual or threatened commercially material infringement or use of the
Technology or Marks that Party shall promptly notify the other Party and provide
it with full details.   (e)      EcoBlu agrees and covenants that at no time
will the EcoBlu engage in, be party to, or assist other persons in any form of
Product chemical analysis, reverse engineering or component breakdown for the
purpose of determining or evaluating Proprietary Information (as defined below)
about the Product.  

2.4. Use of Marks.


(a) Protection of BluwoodUSA Goodwill. In order to protect the goodwill of
BluwoodUSA and EcoBlu and to maintain uniform standards of operation to
establish and promote broad recognition of BluwoodUSA products and trademarks
for the mutual benefit of BluwoodUSA and EcoBlu. EcoBlu shall adhere to uniform
and reasonable rules, regulations, methods, procedures, programs, policies,
processes, requirements, and standards ("Quality Standards"), relating to the
application, promotion, advertising and marketing of the Product as prescribed
by BluwoodUSA from time to time.

(b) BluwoodUSA’s Approval. EcoBlu shall include the Marks and state BluwoodUSA
as trademark owner in all promotional and advertising materials relating to the
Product.

(c) Quality Control. BluwoodUSA shall provide EcoBlu with BluwoodUSA Quality
Standards for specifications, composition, and quality in respect of the use of
the Technology as are in force from time to time. EcoBlu shall institute
appropriate procedures and policies and will abide by in all the material
respects to such Quality Standards therefore provided by BluwoodUSA to EcoBlu, a
copy of which is attached hereto as Exhibit E. EcoBlu shall permit inspections
of its application process and materials to which Product are applied by a
BluwoodUSA and/or BluwoodUSA’s appointed third party inspection service without
prior notice to EcoBlu, during normal business hours, at EcoBlu’s treatment
facility(s) so that BluwoodUSA may determine that the application of the Product
performed by the EcoBlu meets such written standards of composition,
specifications, and quality as specified by BluwoodUSA. BluwoodUSA is authorized
by EcoBlu to secure a third-party inspection services from a party approved by
BluwoodUSA, the frequency of which shall be determined by BluwoodUSA on a
reasonable basis. EcoBlu shall pay up to $500.00 per month for such third party
testing for each manufacturing location.

-5-

--------------------------------------------------------------------------------

(d) BluwoodUSA’s Rights to Change Marks and Trade Name. EcoBlu specifically
agrees that if BluwoodUSA is required by law to change the Marks (in whole or in
part), BluwoodUSA shall have the right to substitute or alter such mark or other
identifying device as is legally necessary and such substituted or altered
mark(s) be deemed Marks for purposes of the Agreement; (e) Notice of
Infringement. EcoBlu will notify BluwoodUSA promptly of any unauthorized use of
any Marks by any entity or person which is not licensed or unauthorized by
BluwoodUSA which comes to the attention of EcoBlu. BluwoodUSA will register and
maintain the Marks and use commercially reasonable means to eliminate
unauthorized use of or infringement of the Marks, including pursuing legal
action as appropriate.

(f) It is hereby agreed that EcoBlu owns the trademarks EcoBlu, EcoBlu Products,
BluJoist, BluBeam, BluTrim, BluLVL, BluRimBoard, BluPanel and will have the
right to market the Products under these trademarks with the stipulation that
reference “using Bluwood technology” is incorporated into all the sales
literature, website, sales displays, and labeling for all products marketed by
EcoBlu that are blue, or any shade of blue, in color.

2.5. Confidentiality.


(a) Obligation of Nondisclosure. Except as otherwise provided in this Agreement,
EcoBlu agrees that it will with respect to the Confidential & Privileged
Information and Trade Secrets (collectively, the "Proprietary Information") of
BluwoodUSA: (i) protect the Confidential and proprietary nature of the
Proprietary Information of BluwoodUSA from disclosure to persons who are not
employees of the EcoBlu; (ii) use great care in the selection and assignment of
personnel who receive BluwoodUSA’s Proprietary Information and in that regard to
restrict access to the BluwoodUSA’s Proprietary Information within the
organization to a limited number of persons who must necessarily have such
information for the purposes of giving effect to this Agreement and who have
been advised of the restrictions contained herein, including the limitations
placed on the use of information; (iii) under no circumstances give any
competitor of BluwoodUSA, or other third party, direct access to BluwoodUSA
Proprietary Information without the prior written consent of BluwoodUSA; (iv)
use the Proprietary Information of BluwoodUSA solely for the purpose of properly
and lawfully performing and exercising of the EcoBlu’s obligations and rights
under this Agreement; and (v) not reproduce the Proprietary Information received
from BluwoodUSA in any form except for internal use of the Receiving Party or as
otherwise permitted by this Agreement and to include in any such reproduction
any ownership or confidentiality legends that BluwoodUSA may have included in or
with the original disclosure.

(b) Exceptions. The EcoBlu shall not be obligated to maintain confidentiality in
any: (i) Information which is known to EcoBlu before disclosure by BluwoodUSA,
so long as such knowledge is documented by written or other tangible evidence;
(ii) Information which is available to the public independently of EcoBlu; (iii)
Information which is developed independently by employees of EcoBlu who did not
have access to the BluwoodUSA Proprietary Information; (iv) Information which is
disclosed to EcoBlu without obligation of nondisclosure by a third Party who is
legally entitled to disclose the information; (v) Information which is disclosed
by BluwoodUSA to a third Party without requiring the third

-6-

--------------------------------------------------------------------------------

Party to maintain the information in confidence; (vi) Information which becomes
available to the public without breach of this agreement by EcoBlu, following
its disclosure to EcoBlu by BluwoodUSA; (vii) Information required to be
disclosed by law, provided that EcoBlu shall first notify BluwoodUSA of such
requirement and cooperate with respect to any reasonable steps available for the
further protection of the Information; or (viii) Information that is inherently
disclosed in the unrestricted use, lease, sale, or other distribution of any
present or future product or service produced by, for or under authorization of
BluwoodUSA or in publicly available documentation for any such product or
service.

(c) Return of Information. Upon termination of this Agreement by either
BluwoodUSA or the EcoBlu will and promptly upon BluwoodUSA request either
return, or destroy all copies of any advertising or promotional materials
supplied to EcoBlu by BluwoodUSA and materials containing Confidential and
Privileged or Proprietary Information of BluwoodUSA.

(d) Investigation. EcoBlu will at the request of BluwoodUSA use reasonable
efforts to assist in identifying any use, copying, or disclosure of any portion
of BluwoodUSA Proprietary Information by any present or former employee of
EcoBlu in a manner that is contrary to the provisions of this Agreement, so long
as BluwoodUSA shall have provided EcoBlu with information reasonably justifying
the conclusion of BluwoodUSA that such contrary usage may have occurred.

3. Exclusive Manufacturing Territory Fee. In consideration of the exclusive
manufacturing territory pursuant to the Agreement, EcoBlu hereby grants
BluwoodUSA the following Purchase Guarantee: EcoBlu will purchase from
BluwoodUSA a minimum of fifty (50) 275 gallon totes of liquid chemical (Perfect
Barrier Infusion Film) with the appropriate amount of DOT ( disodium octaborate
tetrahydrate) in the first twelve (12) month period. EcoBlu will increase the
minimum quantities by 25% in the second year (i.e. a minimum of 62.5 totes of
liquid chemical with the appropriate amount of DOT); the third year and beyond
will be at a mutual agreed upon amounts based upon past performance and state of
the industry but in no case will fall below the 62.5 tote, second year level.
EcoBlu will purchase (4) 275 gallon totes of liquid chemical with the
appropriate amount of DOT with full payment upon execution of this agreement.
The purchase of quantities of the Product shall be invoiced separately, payment
shall be on the terms, and conditions set forth on Exhibit D. It is hereby
agreed that BluwoodUSA may not increase the cost of “tote” by more than five
percent (5%) per year for the life of this Agreement. The fees hereunder do not
include applicable taxes, unless otherwise indicated on the invoice. All
municipal, county, state, or federal sales, use, exercise or other similar
taxes, when applicable, which may be levied upon the subsequent sale of the
Product or any equipment, are solely the responsibility of EcoBlu.

4.      Representations and Warranties.   4.1.      By BluwoodUSA. BluwoodUSA
represents to EcoBlu that: (a) it is the sole owner  

of the exclusive sales, marketing and distributing rights of the Product, free
from any lien, claim or encumbrance; (b) to the best of BluwoodUSA’s knowledge,
the Trade Secrets, the

-7-

--------------------------------------------------------------------------------

Technology and/or the Marks do not unlawfully infringe on the intellectual
property rights of any Person; (c) the execution, delivery and performance of
this Agreement does not and will not breach any law or regulation, any judgment
or order, or any agreement or arrangement binding on or applicable to
BluwoodUSA; (d) BluwoodUSA is not aware of any Person who is infringing upon (or
otherwise using without payment of fees to BluwoodUSA) the Technology, the Marks
or the Product; (e) the Product does not contain any known carcinogens, heavy
metals, aldehydes or solvents and will meet all current State and Federal laws
relating to VOC emissions; (f) to the best of BluwoodUSA knowledge, the Infusion
Film component of the Product is exempt under the “treated article exemption” of
the Federal Insecticide, Fungicide and Rodenticide Act (FIFRA) and is not
required to be registered as a pesticide. Strict adherence of the sales
literature and sales labeling claims established by BluwoodUSA is required; The
DOT component of the Licensed Product is EPA registered by BluwoodUSA under EPA
registration No. 64405-8-82005. BluwoodUSA is further responsible for
establishing individual state registration(s) for each state wherein the
application facility performs the application process for the Product. Based
upon collected field data, live testing and third party controlled test data,
all of which has been supplied to the EcoBlu, BluwoodUSA reasonably believes the
Product to be effective to protect installed Covered Structure wood component
products used to build residential or commercial structures when properly
treated with the Product, in accordance with specifications set forth in Exhibit
E annexed hereto (and described in section 2.4 (c) hereof), from excessive
moisture, mold or fungus growth, rot decay fungi and structural damage caused by
common wood ingesting insects including termites; and (g) each shipment of the
Product will conform to the quality standard specifications for the Product on
the date of this Agreement. Application methods and accuracy combined with the
varying conditions in the field, and substrate type and integrity, can affect
the overall efficiency of the Product. The information and recommendations
contained herein, or made otherwise by BluwoodUSA to EcoBlu, are based upon data
believed to be correct. However, no guarantee or warranty of any kind, expressed
or implied, is made with respect to the information pertaining to the product.
Any information and/or product furnished by BluwoodUSA is or was furnished on
the condition that EcoBlu, and anyone else who has received the information, has
made or shall make their own determination as to the suitability of the Product
for their particular purpose and on the condition that they assume the risk for
their use or sale thereof.

4.2. By EcoBlu. EcoBlu will comply with all applicable laws, ordinances and
regulations applicable to the transportation, storage and handling of the
Product and Derivative Products and to the manufacture of the Derivative
Products. EcoBlu will also use the Product in accordance with the manufacturer’s
specifications.

4.3. Mutual. Neither EcoBlu nor BluwoodUSA shall conduct its business in a
manner that reflects unfavorably on the other. Neither EcoBlu nor BluwoodUSA
will at any time intentionally engage in illegal, deceptive, misleading, or
unethical practices or advertising.

5.      Term and Termination.   5.1      Term. Unless terminated earlier by
BluwoodUSA or EcoBlu for Cause, as set forth  

herein, this Agreement shall have an initial term of two (2) years commencing on
the date of

-8-

--------------------------------------------------------------------------------

this Agreement. This Agreement will renew for additional terms, each (1) year,
without further action by BluwoodUSA or EcoBlu on the same terms and conditions
set forth herein, unless terminated by BluwoodUSA for cause or terminated by
EcoBlu, as set forth herein.

5.2 Termination for Cause by BluwoodUSA. At BluwoodUSA’s option and without
prejudice to any remedies or rights it may otherwise have, BluwoodUSA may
terminate this Agreement by Forty-Five (45) days written notice to EcoBlu in the
event that EcoBlu fails in a material respect to keep, observe or perform any
material term, condition or covenant contained herein required to be kept,
observed, or performed. EcoBlu shall however have the right to cure such default
within such aforementioned Forty-Five (45) day period. If however such
performance to cure such default is of a nature that it cannot be completed by
payment to BluwoodUSA or a third party and cannot be reasonably accomplished
within such Forty-Five day period, then so long as EcoBlu has commenced and is
diligently pursuing such performance, then it shall have such additional time as
is reasonably necessary to perform and cure such default, but in no event more
than an additional Sixty (60) days to complete such performance. In the event
EcoBlu chooses to utilize any other manufacturer chemistry other than BluwoodUSA
chemistry for the protection of wood covered structures from moisture, mold
fungus growth, rot decay fungi and structural damage caused by common wood
ingesting insects including termites, BluwoodUSA has the right to terminate this
agreement for cause. In the event of such cause, EcoBlu or its affiliates or
subsidiaries will be restricted from manufacturer or selling of such similar
products or any products which address the areas of protection covered by the
Product for two years from date of termination. It is by mutual agreement that
chemistry from Megola, Inc. and Brichard, Inc. are excluded from this cause
provided that the chemistries from either company do not address excessive
moisture, mold fungus growth, rot decay fungi and structural damage caused by
common wood ingesting insects including termites.

5.3 Termination by EcoBlu. At EcoBlu’s option and without prejudice to any
remedies or rights it may otherwise have, EcoBlu may terminate this Agreement by
Forty-Five (45) day written notice to BluwoodUSA. If EcoBlu chooses to terminate
this Agreement without cause they are restricted from manufacturing, selling or
distributing any product which protects the Covered Structure components from
excessive moisture, mold fungus growth, rot decay fungi and structural damage
caused by common wood ingesting insects including termites.

5.4 Effect of Termination. Upon termination for cause of this agreement by
BluwoodUSA or termination by EcoBlu, EcoBlu may continue to purchase the Product
and use the Technology until EcoBlu has fulfilled all customer orders of EcoBlu
on date of termination or until EcoBlu has diminished all of its existing
inventory of Product at the time of termination by BluwoodUSA or EcoBlu
whichever shall come later. Thereafter, all of EcoBlu’s rights as a EcoBlu shall
terminate and EcoBlu shall discontinue all use and advertisement of Product here
under. Within 10 days after the end of the use period, EcoBlu shall remove (at
EcoBlu’s expense), and thereafter cease all use of any Product, Technology or
Marks licensed under this Agreement.

-9-

--------------------------------------------------------------------------------

6.      Production & Pricing   6.1      BluwoodUSA Production Requirements &
Pricing. BluwoodUSA represents that it has  

the capacity to produce, and sources of supply for the ingredients for
sufficient quantities of the Product and will deliver all orders of the Products
to EcoBlu in a timely manner in accordance with terms and conditions set for in
Exhibit D. BluwoodUSA agrees to provide EcoBlu a minimum of Forty Five (45) days
advance written notice if it is necessary for BluwoodUSA to increase its price
after the Effective Date of the Agreement for Product. Furthermore, BluwoodUSA
agrees not to further increase the per gallon cost of undiluted Product to
EcoBlu in the future by more than five percent (5%) per gallon, per year.
Notwithstanding the foregoing, BluwoodUSA and EcoBlu, upon mutual agreement, at
any time increase the price of the Product charged to EcoBlu in order to recover
commercially reasonable increases in the cost of manufacturing the same being
due to improvements thereto, such as reformulation for the inclusion of new
additives.

6.2 Additives to the Products. It is hereby agreed that EcoBlu will have the
right to add to the Products “AF21” manufactured and supplied by Megola, Inc.
and the Brichard, Inc Formula as defined in U.S. Application No. 11/858,427.
EcoBlu will be responsible to provide third party testing from mutually agreed
upon certified laboratory to substantiate that the addition of the Megola, Inc
and or Brichard, Inc. does not adversely affect the efficacy of the Product.
Said test results will be provided to BluwoodUSA upon completion.

6.3 Notice of Product Warranty Claims. EcoBlu will notify Bluwood USA promptly
upon its receipt of any claims that materials to which Product has been applied
and failed to prevent protection from excessive moisture, mold fungus growth,
rot fungi decay and structural damage caused by common wood ingesting insects
including termites applied to Covered Structure wood component products by and
at the EcoBlu’s treatment processing facility(s). BluwoodUSA agrees to cooperate
with EcoBlu to investigate any such claim and will honor its Product Warranty.

7. Insurance. BluwoodUSA and EcoBlu each shall procure from financially
responsible and reputable carriers and maintain in full force and effect, during
the term of this Agreement, a policy or policies of comprehensive general
liability insurance having standard products liability endorsements providing
aggregate liability limits in the minimum amount of Two Million Dollars
($2,000,000). BluwoodUSA will carry Mold Liability Insurance in the amount of
Five Hundred Thousand Dollars ($500,000) that will be in effect at the time of
sale and will cover the Warranty Period for the Licensed Product. Promptly upon
a request from the EcoBlu and BluwoodUSA shall furnish each other Certificates
of Insurance showing compliance with this section. BluwoodUSA and EcoBlu are
required to name the other as additionally insured on their comprehensive
general liability insurance policy(s).

8.      General.   8.1      Relationship Between Parties. BluwoodUSA and EcoBlu
are independent contractors, are  

not joint ventures, partners, or agents of each other, and neither shall have
the power to obligate the other except as set forth in this Agreement.

-10-

--------------------------------------------------------------------------------

8.2 Governing Law. This Agreement shall be governed by the laws of the State of
New York.

8.3 Amendment. This Agreement can only be modified by written agreement duly
signed by authorized officers or other representatives of BluwoodUSA and EcoBlu.

8.3 Force Majeure. Neither BluwoodUSA nor EcoBlu shall be responsible for any
delay or failure to provide any service or product or to perform any act
required hereunder, in whole or in part, due to the following factors as they
affect BluwoodUSA or EcoBlu: federal, state or municipal action or regulation,
strikes, or other labor troubles, fire damage, accident or other casualty,
failure or delay in transportation, shortages of raw materials, labor, or
supplies, and sabotage, insurrection, riot or other acts of civil disobedience
or of a public enemy.

8.4 EcoBlu's Indemnification. EcoBlu agrees to indemnify and hold BluwoodUSA
harmless from and against loss, liability, and expense (including court costs
and reasonable attorneys fees) claims, demands, or actions directly related to
improper application of the Product by EcoBlu.

8.5 BluwoodUSA’s Indemnification. BluwoodUSA agrees to indemnify and hold
EcoBlu, its successors, assigns, agents and customers, attorneys harmless from
and against loss, liability, and expense (including court costs and reasonable
attorneys fees) claims, demands, or actions directly related to: (a) The
Product, used, applied or distributed in compliance with the terms of this
Agreement, other than EcoBlu's improper application thereof.

(b) Claims by other EcoBlus of BluwoodUSA against EcoBlu for actions by EcoBlu
which are in compliance with this Agreement.

(c) Claims by third parties for actions by EcoBlu in compliance with Agreement
or for actual or alleged infringement of any patent, copyright, trademark, trade
name or trade secret with respect to the License granted hereunder.

9. Equitable Remedies. EcoBlu recognizes that irreparable injury may result to
BluwoodUSA, its business and property in the event of unauthorized disclosure of
BluwoodUSA Confidential & Privileged and Proprietary Information. EcoBlu
acknowledges that monetary damages alone may be an insufficient remedy for such
injury and EcoBlu therefore agrees that in the event Agreement, that BluwoodUSA
shall be entitled, in addition to any other remedies and damages available: (a)
To an injunction to restrain any such actual or threatened disclosure, misuse,
or violation and/or (b) To compel specific performance of the terms and
conditions thereof. Nothing herein contained shall be construed to prohibit
BluwoodUSA from pursuing any other remedy available, for such breach, including
the recovery of damages. BluwoodUSA shall also be entitled to receive, in
addition to any injunction, specific performance, damages and any other relief
for remedy it pursues or obtains, reasonable expenses incurred in enforcing the
unauthorized disclosure of BluwoodUSA’s Confidential & Privileged and
Proprietary Information terms of this Agreement, including reasonable attorney's
fees, whether or not legal

-11-

--------------------------------------------------------------------------------

action is actually initiated. No action or proceedings for specific performance,
injunction, damages, monies due or otherwise shall be deemed a waiver of
BluwoodUSA’s rights of options under this Agreement.

10. No Waiver. No failure of BluwoodUSA or EcoBlu to exercise or the partial
exercise of any right or power given to it hereunder or failure to demand strict
compliance with any term, condition, covenant or other obligation hereof, and no
practice of the parties at variance with the terms hereof shall constitute a
waiver of either party's rights to demand exact compliance with the terms hereof
or preclude either party from the exercise of any right or remedy granted to
this Agreement, or any other instrument or document, or at law or in equity.
Each other right shall be deemed cumulative any may be exercised from time to
time. Any waiver of a default hereunder shall be in writing and shall not
operate as a waiver of any default.

11. Invalid Provision. If any covenant or provision of this Agreement is
invalid, illegal or inapplicable of being enforced by reason of any rule of law,
administrative order, judicial decision or public policy, all other conditions
and provisions of this Agreement shall, nevertheless, except as hereinafter
expressly set forth, remain in full force and effect and no covenant or
provision shall be deemed dependent upon any other covenant or provision unless
so expressed herein. The parties agree and consent that the court or other
governmental body making such determination shall reform such covenant, term,
condition or other provision of this Agreement so as to render the same
enforceable to the fullest extent permitted by law. 12. Notices. All notices
shall be in writing and shall be deemed to have been given three (3) business
days after being deposited in the United States mail by registered mail, postage
paid, or deposited with a reputable overnight national courier service, freight
prepaid or when faxed or mailed electronically (if during normal business hours
of if after the close of business on any day, the next business day) if to
BluwoodUSA, addressed to its chief executive office as set forth on the first
page of this Agreement or such other address as BluwoodUSA shall designate to
EcoBlu in writing and, if to the EcoBlu, addressed to its chief executive office
as set forth on the first page of this Agreement or other such addresses as
EcoBlu shall designate to BluwoodUSA in writing.

13. Benefits. This Agreement shall inure solely to the benefit of and be binding
upon BluwoodUSA and EcoBlu and their successors and assigns. No other Person
shall benefit from this Agreement.

14. Construction of Agreement. Masculine, feminine and neuter pronouns used in
this Agreement shall include all genders and the singular shall include the
plural and vice versa, where the context or facts so indicate.

15. Captions. Captions in this are inserted solely for the convenience and shall
not be construed as a limitation upon or expansion of the scope of any
particular provision.

16. Not a Security and no Representations. EcoBlu acknowledges that it has
entered into this Agreement after making an independent investigation of the
Product and not by virtue of any representations as to levels of revenue or
profits which EcoBlu might be expected to realize. EcoBlu acknowledges that no
person has made any other representation that is not expressly set forth in
writing in order to induce EcoBlu to accept and execute this Agreement.

-12-

--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which together constitute one and the same instrument.

18. Arbitration of Disputes. Any dispute regarding the interpretation,
enforcement or performance of this Agreement shall be decided by binding and
non-appealable arbitration before a single arbitrator pursuant to the commercial
arbitration rules of the American Arbitration Association (A.A.A.) if the
damages at issue are less than $5,000,000 and a panel of three arbitrators (by
majority vote) if in excess of that amount. Following a demand for arbitration,
the parties shall have ten (10) calendar days to agree upon an arbitrator. If
the parties cannot agree upon an arbitrator within such period, then either
party may request A.A.A. to appoint an arbitrator. If a panel of three
arbitrators is required, then each party shall select an arbitrator and A.A.A.
shall select the 3rd arbitrator. The decision of such arbitrator or panel of
arbitrators shall be final, and either party may apply to a court of competent
jurisdiction for the confirmation thereof. The prevailing party in such
arbitration (if any, as determined by the arbitrator(s)) shall be entitled to
reimbursement of its reasonable attorney fees and costs, expert witness fees and
arbitration fees.

Waiver of Jury Trial- Each party knowingly and voluntarily waives its
constitutional right to have disputes litigated in a trial court and to a jury
trial.



* * * * *




In Witness Whereof, BluwoodUSA and EcoBlu have caused this Agreement to be
executed by their duly authorized representatives.

        BluwoodUSA, INC.  Date:    Aug 24th , 2009    By: Its President 




By: __/s/_ ADOLPH MORANDO __
ADOLPH MORANDO




        ECOBLU PRODUCTS, INC.  Date:    Aug 24th , 2009    By: Its
President/CEO 


By:    /s/STEPHEN CONBOY      STEPHEN CONBOY 


-13-

--------------------------------------------------------------------------------



Exhibit A
“Product(s)”




1.      Infusion Film:     Product Number – PB102B275 (blue) Product Number –
PB102C275 (clear) Product Number – PB102B330 (blue) Product Number – PB102C330
(clear)   2.      Perfect Barrier DOT Wood Preservative  

Including all improvements and modifications thereto.

-14-

--------------------------------------------------------------------------------



Exhibit B
“Licensed Marks”




Perfect Barrier
Perfect Barrier System
Prime Perfect
Bluwood


Perfect Barrier, Perfect Barrier System, Prime Perfect and Bluwood are
trademarks of BluwoodUSA, Inc. All rights reserved by BluwoodUSA, Inc.

-15-

--------------------------------------------------------------------------------



Exhibit C




“Exclusive Manufacturing Territory/Location(s)”

Exclusive Manufacturing Territory/ Location(s)

The physical location(s) in which EcoBlu has been authorized by BluwoodUSA to
exclusively manufacture the Product, for Covered Structure wood components and
in which EcoBlu is authorized by BluwoodUSA to provide CSO process services
and/or supply the derivative products thereof.

  Manufacturing Territory/ Location(s):


Territories in the United States and Mexico are as follows:

California, Oregon, Washington State, Idaho, Utah, Montana, Wyoming, Nevada,
Arizona, Texas, New Mexico and Hawaii. The entire country of Mexico

Territories of British Columbia and Alberta Canada will be exclusive to EcoBlu
as follows:

If EcoBlu is successful with the execution and setup of a company owned,
affiliate, subsidiary or customer owned coating facility in either territory
within 120 days of the date of execution of this agreement, EcoBlu will be
granted the exclusive manufacturing (application) rights for that territory not
including OEM accounts. For the purposes of this Agreement the successful setup
of a coating facility is defined by having application equipment in place,
operational and coating activities underway. If EcoBlu is not successful in
securing a coating facility within the specified period then the territories of
British Columbia and Alberta Canada will be limited to the below group of
identifiable customers only: Jager, Nascor, Weyerhaeuser, Ainsworth, Luxor,
AcuJoist/Acutruss, Igloo building products, All Span, Zytek, All-Fab building
Components, Tolko.

The following group of customers may be added after 9 months at the sole
discretion of BluwoodUSA if the above exclusivity requirements have not been
satisfied: Canfor, West Fraser LVL, Taiga.

Non-exclusive OEM accounts throughout Canada: EcoBlu is given the non-exclusive
right to pursue OEM accounts throughout all provinces in Canada provided they
are not being actively pursued by BluwoodUSA or any other party that BluwoodUSA
has authorized or has knowledge of. Information regarding clients who are
regarded as actively pursued will be provided upon request.

-16-

--------------------------------------------------------------------------------

        Exhibit D               Pricing:                                   
 Non-diluted Concentrate (min. dilution 9-1)                  Cost      Product 
  Product Order Code             Color    Per Gal    Per 275 Gal Tote  Perfect
Barrier           PB102C275         Clear    [omitted]       [omitted] 
Infusion-Film Only PB102B275         Blue    [omitted]       [omitted]   
Perfect Barrier             PB102C275D           Clear    [omitted]       
 [omitted]  Infusion           PB102B275D           Blue    [omitted]     
 [omitted]  Film & DOT                       Terms and Conditions             


 * Freight Policy: All shipments are F.O.B. point of manufacture.
 * Payment Terms : As stated below. First two totes shall be ordered and paid
   upon signing this agreement. Second two totes shall be ordered and paid for
   on August 14, 2009. All funds are to be remitted via wire transfer.
 * Manufacturing & Shipping: Fifteen (15) working days from receipt of order
   and/or date of credit approval by BluwoodUSA.
 * All products to be of good and merchantable quality without contamination of
   any sort.
 * EcoBlu will acquire good title, free and clear of all liens and encumbrances
   upon payment to BluwoodUSA by EcoBlu for Product supplied to EcoBlu by
   BluwoodUSA.

  Tiered Pricing Discount:
[omitted]


Terms of Payment:

All shipments, with the exclusion of the first four totes, will be shipped FOB
point of manufacture. Terms are 1% 10, Net 30 days terms. The 1% Net 10 and
Tiered Pricing Discount program must be taken at time of invoice payment and are
based on receipt of the payment by good check or wire within terms. In other
words, we always will invoice at the full non-discounted price but the
negotiated discount will be taken provided the payments are received within
terms.



Exhibit E




-17-

--------------------------------------------------------------------------------



Quality Control Manual
See attached
[omitted]




Exhibit F

Residential & Commercial "Covered Structure" Warranty [omitted]

-18-

--------------------------------------------------------------------------------